EXHIBIT 10.1
FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT
WIRELESS RONIN TECHNOLOGIES, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
PURSUANT TO AMENDED AND RESTATED
2006 EQUITY INCENTIVE PLAN

             
No. of shares subject to option:
          Option No. EIP -                    
 
           

         
Date of grant:
       
 
       

     Wireless Ronin Technologies, Inc., a Minnesota corporation (the “Company”),
hereby grants to                      (the “Optionee”), an option (the “Option”)
to purchase an aggregate of                      shares of Stock (the “Shares”),
at the price set forth below, and in all respects subject to the terms,
definitions and provisions of the Wireless Ronin Technologies, Inc. 2006 Amended
and Restated Equity Incentive Plan (the “Plan”) adopted by the Company, which is
incorporated herein by reference. Unless otherwise defined herein, the terms
used herein shall have the meanings assigned to them in the Plan.
     1. Nature of the Option. This Option is not intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.
     2. Exercise Price. The exercise price for each share of Stock is $___.
     3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 6 of the Plan as follows:
     (a) Expiration Date. The Option shall expire on the                     
anniversary of the date of grant (the “Expiration Date”). In no event may this
Option be exercised after the Expiration Date.
     (b) Exercise of Option. Subject to the Plan and the other terms of this
Agreement regarding the exercisability of this Option, if the Optionee is a
non-employee director on each of the following dates, this Option shall be
exercisable cumulatively as follows:                      [% or number of
shares] on the date of grant, and                      [% or number of shares]
on each subsequent anniversary of the date of grant.
     (c) Limitations on Exercisability. In the event of Optionee’s death or
termination of service as a non-employee director, the exercisability of the
Option is governed by Sections 8 and 9 below, subject to the limitations
contained in subsections 3(d), (e) and (f).
     (d) Written Notice of Exercise. Any exercise shall be accompanied by a
written notice to the Company specifying the number of shares of Stock as to
which the Option is being exercised. Notation of any partial exercise shall be
made by the Company on Schedule I hereto. This Option may not be exercised for a
fraction of a Share, and must be exercised for no fewer than one hundred
(100) shares of Stock, or such lesser number of shares as may be vested.
     (e) Payment of Purchase Price. The purchase price of the Shares as to which
the Option may be exercised shall be paid in full at the time of exercise in one
of the forms of payment set forth in Section 6.
     (f) Compliance with Laws and Regulations. No Shares will be issued pursuant
to the exercise of an Option unless such issuance and such exercise shall comply
with all relevant provisions of law and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed. Assuming
such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 



--------------------------------------------------------------------------------



 



     4. Change in Control. Upon the occurrence of a “Change in Control” (as
defined in Section 2(h) of the Plan), this Option shall become fully vested and
exercisable unless this Option is assumed by the surviving corporation or its
parent substitutes options with substantially the same economic terms as this
Option. The Board or, where applicable, the Committee shall also have the right
to cancel the unexercised portion of this Option in the event of a Change in
Control, provided that in exchange for such cancellation, the Optionee will
receive a cash payment equal to the Change in Control consideration less the
aggregate exercise price of this Option.
     5. Optionee’s Representations. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.
     6. Method of Payment. Payment of the exercise price shall be by (i) cash;
(ii) check, bank draft or money order; (iii) if authorized by the Board or the
Committee, by delivery of other shares of Common Stock (valued at the fair
market value thereof on the date of exercise); or (iv) by delivery of a
combination of cash and other shares of Common Stock. The Board or the Committee
may, in order to prevent any possible violation of law, require the payment
price to be paid in cash.
     7. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations as promulgated by the
Federal Reserve Board.
     8. Termination of Status as a Non-Employee Director (Except by Death). If
the Optionee ceases to serve as a non-employee director, the Optionee may, but
only within twelve (12) months after the date the Optionee ceases to be a
non-employee director of the Company, exercise his Option to the extent the
Optionee was entitled to exercise it at the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
such termination, or if the Optionee does not exercise such Option within the
time specified herein, the Option shall terminate.
     9. Death of Optionee. In the event of the death of the Optionee occurring:
     (a) during the term of the Option, and provided that the Optionee was at
the time of death a non-employee director of the Company and had been in
continuous service as a non-employee director since the date of grant of the
Option, the Option may be exercised, at any time within twelve (12) months
following the date of death or until the expiration of the Option, whichever
date is earlier, by the Optionee’s estate or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent the
Optionee was vested in and entitled to exercise the Option at the time of death;
or
     (b) within three (3) months after the termination of continuous service as
a non-employee director, the Option may be exercised, at any time within nine
(9) months following the date of death or until the expiration of the Option,
whichever date is earlier, by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent the Optionee was vested in and entitled to exercise the Option at the
date of termination of continuous service as a non-employee director.
     10. Suspension or Termination of Option for Misconduct. If the Board or the
Committee reasonably believes that the Optionee has committed an act of
misconduct, it may suspend the Optionee’s right to exercise this Option pending
a determination by the Board or the Committee. If the Board or Committee
determines that the Optionee has committed an act of misconduct or has breached
a duty to the Company, neither the Optionee nor the Optionee’s estate shall be
entitled to exercise the Option. For purposes of this Section, an act of
misconduct shall include embezzlement, fraud, dishonesty, nonpayment of an
obligation owed to the Company, breach of fiduciary duty or deliberate disregard
of the Company’s rules resulting in loss, damage or injury to the Company, or if
the Optionee makes an unauthorized disclosure of any Company trade secret or
confidential information, engages in any conduct constituting unfair competition
with respect to the Company, or induces any party to breach a contract with the
Company, neither the Optionee nor the Optionee’s estate shall be entitled to
exercise any option whatsoever. In making such determination, the Board or the
Committee shall act fairly and shall give the Optionee an opportunity to appear
and present evidence on the Optionee’s behalf at a hearing before the Board or
the Committee.

 



--------------------------------------------------------------------------------



 



     11. Non-Transferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order and may be exercised, during the lifetime of the
Optionee, only by the Optionee.
     12. Adjustments Upon Changes in Capitalization. The number of shares of
Common Stock covered by the Option and the per share exercise price of the
Option shall be proportionately adjusted for any increase or decrease in the
number of issued and outstanding shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein or
in the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, or options or rights
to purchase shares of Common Stock of any class shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to the Option.
     13. No Rights as Shareholder. The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance to him of a certificate or certificates for such
shares.
     14. No Right to Continued Status as a Non-employee Director. The Option
shall not confer upon the Optionee any right with respect to continued status as
a non-employee director of the Company, nor shall it interfere in any way with
the right of the Board, the Company, or its shareholders to terminate his status
as a non-employee director of the Company at any time.
     15. Notices. Any notice hereunder to the Company shall be addressed to it
at its principal executive offices; and any notice hereunder to the Optionee
shall be addressed to him at the address set forth below; subject to the right
of either party to designate at any time hereunder in writing some other
address.
     16. Investment Representation. As a condition to the exercise of the
Option, the Company may require the person exercising the Option to represent
and warrant at the time of exercise that the shares of Common Stock are being
purchased only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Company, such a
representation is required by any relevant provisions of law. The shares of
Common Stock issued pursuant to the Option may be issued with appropriate
legends on the stock certificates representing the shares, and the Company may
place stop transfer orders with respect to such shares.
     17. Plan Interpretation. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Board and, where
applicable, the Committee, upon questions arising under the Plan. In the event
of any question or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall govern.
     18. Counterparts. This Agreement may be executed in two counterparts each
of which shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
the Chief Executive Officer and the Optionee has executed this Agreement, both
as of the day and year set forth below.

                  WIRELESS RONIN TECHNOLOGIES, INC.    
 
           
 
  By:        
 
           
 
      (Name) (Title)    

     
Optionee (signature)
   
 
     
 
   

     
Name and address of Optionee:
   
 
   
 
   
 
   
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I – NOTATIONS AS TO PARTIAL EXERCISE

                                      Number of     Balance of Shares on    
Authorized         Date of Exercise   Purchased Shares     Option     Signature
    Notation Date  
 
                               
 
                               
 
                               
 
                               
 
                               

 